                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 DWAYNE T. SPENCER et al.,

         Plaintiffs,                               Case No. 2:21-cv-00005

 v.                                                Chief Judge Waverly D. Crenshaw, Jr.
                                                   Magistrate Judge Alistair E. Newbern
 CARACAL INTERNATIONAL, LLC,

         Defendant.


                                  MEMORANDUM ORDER

        On April 9, 2021, the Court denied Plaintiffs Dwayne T. Spencer and Tammy Spencer’s

motion to serve Defendant Caracal International, LLC—a corporation located in Abu Dhabi,

United Arab Emirates (UAE)—by alternative means under Federal Rule of Civil

Procedure 4(f)(3). (Doc. No. 22.) The Court found, among other things, “that the Spencers ha[d]

not attempted any method of service on Caracal International in this action, much less shown

earnest efforts to comply with or at least minimize offense to UAE law.” (Id. at PageID# 163.)

        The Spencers have now filed a motion for leave to effect service under Rule 4(f)(2)(C)(ii)

(Doc. No. 23), a motion to expedite disposition of that motion (Doc. No. 25), a motion to withdraw

that motion (Doc. No. 27), a motion to effect service in accordance with a declaration filed in a

related action by Caracal International’s UAE law expert, Ali Al Hashimi (Doc. No. 28), and a

second motion to expedite (Doc. No. 32). The Spencers request that the Court send a copy of the

summons and complaint in this action to the UAE Ministry of Justice, in accordance with the

procedures described in Al Hashimi’s declaration. (Doc. No. 30.) The Spencers have also provided

a certified Arabic translation of the complaint (Doc. No. 37-2), a transmittal letter from the Court

to the UAE Ministry of Justice with a certified Arabic translation (Doc. No. 37-3), and prepaid


      Case 2:21-cv-00005 Document 42 Filed 05/24/21 Page 1 of 3 PageID #: 362
FedEx mailing labels addressed to two separate addresses for the UAE Ministry of Justice (Doc.

No. 37-4). Caracal International has not responded in opposition to any of these motions or filings.

       Rule 4(h)(2) provides that a corporation “not within any judicial district of the United

States” may be served “in any manner prescribed by Rule 4(f) for serving an individual, except

personal delivery under (f)(2)(C)(i).” Fed. R. Civ. P. 4(h)(2). Rule 4(f)(2) provides that, “if there

is no internationally agreed means” and “unless prohibited by the foreign country’s law,” an

individual in a foreign country may be served “using any form of mail that the clerk addresses and

sends to the individual and that requires a signed receipt[.]” Fed. R. Civ. P. 4(f)(2)(C)(ii).

       The Court CONSTRUES the Spencers’ motion to effect service of process on Caracal

International using the procedures described in Al Hashimi’s declaration (Doc. No. 28) as a request

to serve Caracal International by mail, care of the UAE Ministry of Justice, under

Rule 4(f)(2)(C)(ii). So construed, the motion (Doc. No. 28) is GRANTED as unopposed. Because

the Spencers have filed two sets of FedEx Labels with two different mailing addresses for the UAE

Ministry of Justice (Doc. No. 37-4), the Court will prepare and send two sets of documents,

including the summons, complaint, and accompanying Arabic translation (Doc. No. 37-2) and the

transmittal letter and Arabic translation (Doc. No. 37-3), using the FedEx labels provided by the

Spencers. The Court charges an $11.00 per document fee to certify documents in the Court’s record

for transmittal and a copying fee of $0.50 per page. The fee for certifying four documents and

copying a total of 142 pages is therefore $115.00. The Spencers shall pay this fee to the Clerk of

Court via certified check, money order, attorney check, or cash. 1




1
        Cash is only accepted at the Clerk’s Office intake window during operating hours, which
are currently 10:00 a.m. to 2:00 p.m. Monday through Friday excluding holidays.



                                     2
    Case 2:21-cv-00005 Document 42 Filed 05/24/21 Page 2 of 3 PageID #: 363
       Once the Spencers pay the certification and copying fee, the Clerk of Court is DIRECTED

to mail the documents described above (Doc. Nos. 37-2, 37-3) to the UAE Ministry of Justice

using the FedEx labels provided (Doc. No. 37-4).

       The Spencers’ motion to withdraw docket entry 23 (Doc. No. 27) is GRANTED. The

Spencers’ motions to expedite (Doc. Nos. 25, 32) are DENIED.

       It is so ORDERED.



                                                   ____________________________________
                                                   ALISTAIR E. NEWBERN
                                                   United States Magistrate Judge




                                     3
    Case 2:21-cv-00005 Document 42 Filed 05/24/21 Page 3 of 3 PageID #: 364
